Case 1:20-cv-01043-DDD-JPM Document 18 Filed 03/08/21 Page 1of1PagelID#: 84

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JOHNNIE E. BANKS #17117-084, CIVIL DOCKET NO. 1:20-CV-01043
Plaintiff . SEC P
VERSUS JUDGE DRELL
USA, ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 16), and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 17), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition (ECF No. 7)! is DISMSSED for lack of
jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits.

ais

THUS, DONE AND SIGNED in Chambers in Alexandria, Louisiana, this

CWS A

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

day of March 2021.

 

1 The Petition is duplicative of the one filed by Banks in 1:20-CV-00990, which has also been dismissed
for lack of jurisdiction. ECF No. 19.

 
